Citation Nr: 1448339	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-31 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cervical spine disability, to include as secondary to an in-service injury. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a thoracolumbar spine injury. 

6.  Entitlement to service connection for degenerative disk disease.

7.  Entitlement to an initial rating in excess of 10 percent for chronic headaches.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability, to include as secondary to an in-service injury.

9.  Entitlement to service connection for residuals of a low back disability, to include as secondary to an in-service injury.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to February 1966.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The rating decision granted the Veteran's claim for chronic headaches and assigned it a 10 percent rating and denied the remaining claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a low back disability and degenerative disk disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran's cervical spine disability is related to or resulted from his military service.

2.  The preponderance of the evidence is against finding that the Veteran's hypertension is related to or resulted from his military service.

3.  The preponderance of the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to military noise exposure in service.

4.  The preponderance of the evidence weighs against a finding that the Veteran's current tinnitus is related to military noise exposure in service.

5.  There is no competent and credible evidence establishing that the Veteran currently has a bilateral knee disorder.

6.  The Veteran's chronic headaches have been manifested by prostrating attacks averaging one in 2 months over the course of his appeal.  

7.  In a February 1983 rating decision, the RO denied the Veteran's claim of service connection for residuals of a back injury and calcium deposits; the Veteran did not perfect an appeal of that decision, and it became final.

8.  Evidence submitted subsequent to the February 1983 rating decision is neither cumulative or redundant and raises a reasonable possibility of substantiating the claim for residuals of a low back injury.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The criteria for establishing service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  The criteria for establishing service connection for a bilateral knee condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

6.  The criteria for an initial rating in excess of 10 percent for chronic headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, Diagnostic Code 8100 (2013).

7.  The February 1983 rating decision, which denied the Veteran's claim of entitlement to service connection for residuals of a back injury and calcium deposits, is final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1982).

8.  New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.  38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in an October 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  It also provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Additionally, the Board notes that the appeals of increased ratings for migraine headaches arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. At 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2013).   Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied. See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examination, and the statements from the Veteran, his family, and his friends.  

Further, the Veteran has been medically evaluated in conjunction with his claims in January 2010, June 2010, and June 2014.  The Board notes that each VA examiner correctly recited the Veteran's pertinent medical history and examined the Veteran's disabilities.  It is thus clear that the examiners had the information required to properly consider the Board's inquiries.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The resulting medical opinions are considered adequate for rating purposes they are is based on consideration of the Veteran's medical history and describe the relevant disabilities in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

Cervical Spine Disability 

The Veteran seeks entitlement for a cervical spine disability on the basis that he suffers residuals from an injury occurred in service.  

The Veteran's service treatment records indicate that the Veteran complained of neck pain on the left side of his neck in July 1965.  The Board notes that the Veteran sought treatment for back pain in July 1963 after he fell from the ship he was on into the water.  

Post-service VA and private treatment records show that the Veteran has complained of back trouble, though that much of the Veteran's complaints have been in regards to his low back.  Private treatment records also show that the Veteran injured his lumbar spine while on the job in June 1988 and he subsequently had surgery.  

The Veteran was provided a VA examination in January 2010 to determine if he has any current residuals related to the neck pain he reported in service.  The examiner reviewed the Veteran's service treatment records, to include any and all complaints of neck or back pain during service.  Specifically, the examiner noted the Veteran had an in-service fall on the ship in 1964, during which time the Veteran injured his neck and back of the head; the examiner also noted the July 1965 complaint of pain on the left side of his neck.  The Veteran contends that he has had problems since that time and has been on medication.  The Veteran also indicated that he has had trouble with his neck due to an accident he was involved in related to his occupation as a truck driver.  The examiner noted tenderness in the Veteran's neck, but no other abnormalities were noted.  The Veteran exhibited full strength and normal sensation in all of his extremities.  Diagnostic tests were performed and the Veteran's cervical spine had normal alignment, the vertebral bodies are intact, but the testing showed mild disc space narrowing at C5 to C6, with anterior osteophyte formation throughout.  Moderate degenerative changes in the uncovertebral joints were shown, and they were more marked on the left side.  

In providing his opinion, the examiner stated that it is less likely than not that the Veteran's current cervical spine condition is related to the complaint of left side neck pain in service or the injury the Veteran sustained when he fell starboard off of a ship.  By way of rationale, the examiner explained that the Veteran's records showed no evidence of chronic neck pain following military separation.  With regard to the findings of degenerative disk disease in the Veteran's cervical spine, the examiner noted that the changes may be seen due to "aging process" and noted other relevant factors including the injury that occurred after military service.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his cervical spine disability is related to his period of active service.  However, while the Board recognizes that the Veteran complained of neck pain in service, there is no credible lay evidence of continuous symptoms ever since service and no records of continued treatment for the disorder.   Furthermore, while the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to render a specific diagnosis of a cervical spine disability or to assert a causal link between his cervical spine disability and any neck pain he experienced during service.  Therefore, entitlement to service connection for a cervical spine disability must be denied.   

In sum, the weight of the competent and credible evidence does not show the Veteran's cervical spine disability is related to his period of service, to include his complaints of neck pain therein.  Accordingly, service connection is not warranted for a cervical spine disability on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Hypertension

The Veteran contends that he is entitled to service connection for hypertension on the basis that he developed the condition in service.  Specifically, he asserts that the examiner who conducted his separation examination told him that he had hypertension and that he should follow up with a physician after he was separated from service.  

The Veteran's service treatment records show that at his separation examination, January 1966, his diastolic pressure was 98 and his systolic pressure was 140.   Post service private and VA treatment records show that the Veteran currently receives treatment for hypertension.  

The Veteran was provided a VA examination for his hypertension in June 2010.  The examiner reviewed the Veteran's claims file, VA treatment records, and private medical records.  The examiner noted that the Veteran had elevated blood pressure readings including 144/92 in July 1963 and 140/98 at discharge January 1966.  The examiner also noted that the Veteran submitted no evidence of treatment or diagnosis of hypertension from discharge.  The examiner noted the Veteran's contention that he was advised at separation to follow up with a physician regarding his blood pressure.  The Veteran also told the examiner that he has been on blood pressure medications since the 1960s.  The examiner also noted that the Veteran's private medical records note that in 1995 the Veteran's blood pressure was 170/100 and that he was given Lopressor.  In November 1995, it was noted that the Veteran was taking Zestril and Lopressor.  Finally, when the Veteran began seeking treatment from VA, he was on 3 blood pressure medications.  The Veteran denied being hospitalized for uncontrolled hypertension, but the Veteran stated that he has a history of 1 transient ischemic attack.  The Veteran denied a history of strokes.  The examiner described the course of the Veteran's hypertension as "progressively worse" and indicated that the current treatment is medication.  At time of examination, the Veteran's blood pressure was recorded as 152 systolic pressure and 70 diastolic.

The examiner provided the opinion that he could not state what caused the elevated blood pressure during service without resorting to speculation.  Therefore, he was unable to state that the Veteran's current blood pressure elevation is due to military service.  The examiner further noted that there is no evidence of hypertension until 1995.  The examiner explained that the Veteran had 3 elevated blood pressure readings during service, and that two of those readings occurred while the Veteran was experiencing headaches.  One of the headaches was caused by a blunt trauma to the head, while the etiology of the other headache is unclear.  Thus, the examiner stated that it is possible that the Veteran had a headache because of the high blood pressure or that the Veteran's blood pressure was elevated due to his head pain.  

The Court has held that, when a medical examiner concludes that he or she is unable to provide a nexus opinion, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Here, as highlighted above, the examiner has explained specifically why he is not able to offer an opinion as to whether the Veteran's current hypertension is related to the high blood pressure readings noted in service.  Specifically, he noted the Veteran's lack of continuity of treatment for hypertension since service, as well as the potential that the Veteran's headaches caused the elevated blood pressure readings in service.  The Board thus finds that the VA examiner's opinion and rationale are adequate for the purpose of determining entitlement to service connection for hypertension in this case.  
 
The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hypertension is related to his period of active service.  However, while the Board recognizes that the Veteran had 3 elevated blood pressure readings in service, there is no credible lay evidence of continuous symptoms ever since service and no records of continued treatment for the disorder.  Furthermore, while the Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a broken bone.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, as a layperson, the Veteran is not competent to render a specific diagnosis of hypertension, or to assert a causal link between his current hypertension and any elevated blood pressure readings he had during service.  Therefore, entitlement to service connection for hypertension must be denied.   

In sum, the weight of the competent and credible evidence does not show the Veteran's hypertension is related to his period of service, to include his elevated blood pressure readings therein.  Accordingly, service connection is not warranted for hypertension on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral Hearing Loss and Tinnitus	

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran contends that his current hearing loss and tinnitus is due to acoustic trauma that he incurred during service.  The Veteran's military occupational specialty in service was that of a stock clerk.  The Veteran's service treatment records are silent for any complaints of or treatment for bilateral hearing loss or tinnitus.  The only examination performed at separation in January 1966, however, was the whisper test hearing examination, which showed normal hearing.  Additionally, the Veteran denied any ear trouble at separation.

The Veteran was provided a VA examination in July 2014 to determine whether he has hearing loss or tinnitus related to his period of service.  



An audiological examination was performed, with pure tone threshold values as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
45
55
60
LEFT
35
35
55
60
60

The Veteran's left ear had pure tone thresholds averaging 53 decibels (dB) and 50 dB in the right ear.  He had speech recognition scores of 94 percent in the left ear and 98 percent in the right ear.  The Veteran stated that his tinnitus began about 30 years ago.  He told the examiner that he first noticed it when he was outside on a quiet night and that no specific incident is associated with the onset of his tinnitus.  

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  However, the examiner noted that the Veteran did not undergo a positive threshold shift at any frequency in either ear during service.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus is not at least as likely as not caused by or a result of an event in military service.  The examiner noted that the Veteran was a storekeeper during service, but that he also contends he worked in sea rescue.  The examiner noted the Veteran's normal hearing at entrance and the normal whisper testing at separation.  The examiner explained that due to the Veteran's occupational noise exposure as a truck driver for 35 years, the normal whisper test results at discharge, and no reports of hearing loss in the military records, the current hearing loss is not caused by or a result of military noise exposure.  With regard to his claim for tinnitus, the examiner indicated that the Veteran's normal hearing during military service, no complaints of tinnitus in service, and the onset not being associated with military noise exposure, all weighed against the Veteran's claim.  Ultimately, she opined that the Veteran's tinnitus is not caused by or a result of military noise exposure.  

The Board finds the VA examiner's opinion to be highly probative to the questions at hand.  The examiner is an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiner provided an adequate rationale in determining that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by acoustic trauma he had in service.  The opinion was based, at least in part, on examination and interview of the Veteran.  The examiner also reviewed the Veteran's claims folder, which contained his service treatment records and post-service medical evidence, and the VA examination report expressly demonstrates the examiners' review of the Veteran's medical and occupational history, both during service and after separation.  It also specifically noted that the Veteran's hearing was normal in service, and explained that the Veteran's hearing did not undergo a significant shift during service.  It is clear that the examiner took into consideration all relevant factors in giving her opinion.  

The Board notes that the only contrary opinion of record comes from the Veteran himself, who maintains that his hearing loss and tinnitus are related to his period of active service.  However, the Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss or tinnitus symptoms during service, to include the hearing examinations that were administered during service.  Indeed, on each examination during service and on separation, the Veteran denied having any hearing loss or ear trouble.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at discharge are highly probative, as they were made contemporaneous with his service.  Moreover, there is no credible lay evidence of continuous symptoms ever since service.  The Veteran has indicated that his tinnitus onset occurred approximately 30 years before his June 2014 VA examination, which was approximately 18 years after his separation from the military.  

Additionally, though sensorineural hearing loss is considered a chronic disease for VA purposes, the Board finds that the probative evidence shows that the Veteran did not have a chronic bilateral hearing loss disability in service.  In addition, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a bilateral hearing loss disability or tinnitus in service; and there is no evidence indicating his bilateral hearing loss manifested to a compensable degree within a year following discharge.  The weight of the competent and credible evidence does not show the Veteran's bilateral hearing loss or tinnitus are related to his period of service.  Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Bilateral Knee Disability

The Veteran is seeking service connection for disabilities of his left and right knees on the basis that he developed those disabilities secondary to the claimed thoracolumbar spine disability.  The Veteran's service treatment records are silent for any complaints of knee pain.  On separation, the Veteran did not report any problems with either knee. 

Post-service VA treatment records show that the Veteran complained of pain in his right knee in June 2007.  The claims file, which includes private and VA treatment records, is absent any diagnoses of a knee condition of either knee.

While the Veteran is competent to describe his symptoms, it is now well established that lay persons without medical training, such as the Veteran, are not competent to opine on matters requiring medical expertise, such as the diagnosis of a knee disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, medical testing and expertise is required to determine the diagnosis of symptoms arising from knee injuries as well as to determine the etiology of any condition.  The Veteran has not been shown to have medical expertise to render a competent medical opinion as to the diagnosis or etiology of any of his claimed left and right knee conditions.  In any event, the Board concludes that the medical evidence, which reveals no findings of a bilateral knee condition, is of greater probative value than the Veteran's lay contentions.
	
Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110.   In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). In this case, while there is intermittent medical evidence of record dating from the Veteran's period of service until July 2014, none of this evidence reflects findings of a current left or right knee condition.   

The Board notes that the RO did not seek a VA medical opinion for the claim for service connection for a bilateral knee disability.  However, as explained above, based upon the nature of the condition involved, the normal clinical evaluation results at separation, the amount of time that has lapsed since service, and the lack of current diagnosis of a disability for either the left or right knee, the Board concludes that the Veteran's lay belief that he has a bilateral knee condition that is etiologically related to his active duty service, is insufficient to meet even the low threshold of McLendon.  Accordingly, a VA examination is not required.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi 18 Vet. App. 512 (2004).  

Accordingly, in the absence of competent evidence of a current left or right knee condition during the period of the claim, service connection is not warranted on any basis. 

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

While the Veteran's entire history is reviewed when assigning a disability rating, see again 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Service connection for migraine headaches was granted by the June 2010 rating decision, which granted the Veteran's claim of service connection for chronic headaches, and assigned it a 10 percent rating, effective August 16, 2007.  

Under Diagnostic Code 8100 for migraines, a 10 percent rating is warranted when the disability is productive of headaches with characteristic prostrating attacks averaging one in two months over last several months. A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months. A maximum 50 percent rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).

The Veteran was afforded a VA examination in October 2013 to determine the severity of his service-connected chronic headaches.  The Veteran complained of pain localized on one side of his head; he denied any non-headache symptoms associated with his headaches.  He described his headaches as lasting 10 to 15 minutes on the left side of his head.  He denied prostrating attacks characteristic of migraine headaches.  The examiner also noted that the Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms associated with the headaches.  The Veteran reported no functional impact from his headaches.  

The Veteran reported on his VA Form 9 that he experiences daily headaches that he characterized as prostrating.  VA treatment records also show that the Veteran has complained of and sought treatment for headaches he describes as "severe."  Thus, resolving doubt in favor of the Veteran, though he did not report prostrating headaches at his October 2013 VA examination, the Board finds that the Veteran's chronic headaches are manifested by prostrating attacks occurring, on average, once every 2 months.  

The Board has also considered whether the Veteran's chronic headaches present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. 

The Veteran's 10 percent rating for chronic headaches contemplates his subjective complaints.  The Veteran's complaints were therefore included in the initial 10 percent rating.

Additionally, the Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, there is no evidence and the Veteran does not assert that his headaches interfere with his ability to obtain and maintain substantially gainful employment.  Therefore, it cannot be said that the Veteran is unemployable as a result of his chronic headaches.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As such, the Board finds that the disability picture presented by the Veteran's service-connected chronic headaches most closely approximates the criteria for a 10 percent rating under Diagnostic Code 8100 for the entire appeal period.  38 U.S.C.A. 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The Veteran's claim for a back condition was denied in February 1983 because the Veteran's separation examination did not denote a diagnosed back condition or report complaints of back symptoms.  The Veteran also did not show for his scheduled VA examination.  In the January 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the claim.  Then, however, it appears that the July 2014 Statement of the Case determined that new and material evidence had been submitted to reopen the claim, but the RO denied the claim for service connection.  Despite the determination reached by the RO with respect to the claim, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

 Evidence received subsequent to the February 1983 rating decision that denied the claim of service connection includes, in relevant part, treatment records from a private treating physician indicate that the Veteran injured his back in 1988 and underwent a lumbar spine discectomy due to spinal stenosis.  A treatment record from June 1988 showed the degeneration of L5-S1 with some annulus bulge.  The Veteran also had a left L4-5 herniated nucleus pulpous which was described as "far lateral into and even beyond the left L4 neural foramen."  Additionally, VA treatment records show intermittent complaints of low back pain, which the Veteran consistently attributes to his in-service accident.  Finally, the Veteran submitted a statement describing the accident in which he fell from the USS Wright onto another service and then into the water.  (See November 2007 statement.) 

In this case, the Veteran's claim of service connection for a back condition was previously denied because there was no evidence that the Veteran suffered from a chronic condition that began during service or was otherwise related to an incident that occurred therein.  The Board finds that the submission regarding the Veteran's current back condition is new, as it was not previously associated with the record.  The evidence is also material, because it goes to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Specifically, taken together, the evidence shows that the Veteran has sought treatment for back pain since service.  

Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for a low back condition, to include as due to an in-service accident will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

Entitlement to service connection for residuals of a cervical spine disability is denied. 

Entitlement to service connection for hypertension is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

An initial rating in excess of 10 percent for chronic headaches is denied.  

New and material evidence to reopen a claim of entitlement to service connection for a low back disability has been received; the appeal is granted to this extent.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of service connection for a low back disability and degenerative disk disease.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

First, the Board notes that the Veteran was afforded a VA examination in conjunction with his claim for a low back disability.  At that time, the examiner was asked if it was at least as likely as not the Veteran's degenerative disk disease, also claimed as a low back condition is related to the Veteran's back injury noted in service.  In his August 2007 claim, the Veteran indicated that he was seeking service connection for a cervical spine disability, a mid-back disability, a low back disability, and degenerative disk disease.  However, as noted, the examination provided to the Veteran conflated the Veteran's claim of service connection for a low back disability with the Veteran's claim of service connection for degenerative disk disease.  As such, the Board finds that the examination is inadequate, and a new examination and opinion is required in order to clarify the nature and etiology of any low back condition present in the Veteran's low back and degenerative disk disease.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As the Board notes that the Veteran has received post-service treatment for his low back and he has been diagnosed with degenerative disk disease, a new examination is necessary to separate the two conditions and determine the etiology of each.  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his low back disability since he was discharged from active duty.  All attempts to procure the treatment records should be documented in the claims file.  If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

In addition, obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After any records have been associated with the claims file, schedule the Veteran for a VA examination with a qualified examiner to determine the current nature and likely etiology of any and all back disabilities, to include the claimed low back disability and degenerative disk disease.  

The VA examiner should thoroughly review the Veteran's claims file, to include any additional records obtained in conjunction with this remand, as well as a complete copy of this remand. The VA examiner should note that this action has been accomplished in the VA examination report.  The examiner is asked to address the following:

(a)  Provide a diagnosis for each low back disability found, to include degenerative disk disease.

(b)  List all diagnosed low back conditions and specifically opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that each low back disability, to include degenerative disk disease, originated in service or are otherwise attributable to the Veteran's military service.

The examiner is directed to the Veteran's lay statements that he has had back pain since service, the Veteran's reports regarding the fall he sustained in service, the post-service treatment for low back pain, and the diagnoses of degenerative disk disease found in the record.  

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claim of service connection for a back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


